Judgment unanimously reversed, on the law and the facts, with $50 costs and disbursements to plaintiff-appellant, and judgment directed in favor of the plaintiff. The issues of law and fact are substantially the same as in Clairol Inc. v. Peekskill Thrift Drug Corp. (25 A D 2d 496) decided subsequent to the entry of the judgment herein. We there held the retail sale of uncartoned bottles of plaintiff’s product with instructional material unlike the instructions enclosed in plaintiff’s individually cartoned bottles for retail sale to be in violation of section 368-d of the General Business Law. Settle findings, conclusions and judgment in conformity herewith. Concur — Botein, P. J., Stevens, Tilzer and McNally, JJ.